October 17, 1951

     Hon. Stewart W. Hellman       Opinion No. v-1320
     Criminal District Attorney
     Fort Worth, Texas            Re:   Present maximum com-
                                        pensation of county
                                        officials in Tarrant
     Dear Sir:                          County
               You have requested an opinion on the maxi-
     mum compensation of the county judge, sheriff, crimi-
     nal district attorney, district clerk, county clerk,
     assessor-collector of taxes, county treasurer, and
     judge of the county court at law of Tarrant County.
               Tarrant County has a population, according
     to the 1950 Federal Census, of 361,253 inhabitants.
     Therefore, the compensation of the county judge,
     sheriff, criminal district attorney, district clerk,
     county clerk, and assessor-collector of taxes is
     governed by the provisions of Articles 3912e-11 and
     3912g, V.C.S.
                 Section 2 of Article 3912e-11 provides in
     part:
               "The County Judge, Sheriff, District At-
          torney, Criminal District Attorney, District
          Clerk, County Clerk, and the Assessor-Collec-
          tor of Taxes of such counties shall each re-
          ceive a salary of Seven ThousandA Seven Hun-
          dred Dollars ($7,701)) per annum.
               Under the above quoted provision, the
     county judge, sheriff, criminal district attorney,
     district clerk, county clerk, and assessor-collector
     of taxes are entitled to a base compensation of
     $7,700 per annum.

               Section 1 of Article 3912g authorizes an
     additional increase not to exceed 25% of the sum
     allowed under the law for the fiscal year of 1948.
,-
     Since Tarrant County had a population of 225,521 in-
     habitants according to the 1940 Federal Census, the
     compensat!on of the county judge, sheriff, criminal
Hon. Stewart W. Hellman, page 2   (V-1320)


district attorney, district clerk, county clerk, and
assessor-collector of taxes was governed by Article
3883g which provides:
          "Section 2. The County Judge, Sheriff,
     District Attorney, or Criminal District At-
     torney, as the case may be, District Clerk,
     County Clerk, and Assessor and Collector of
     Taxes shall receive a salary of not less
     than Seven Thousand, Four Hundred Dollars
     ($7,400) per annum from,,theOfficers Salary
     Fund, in such counties.
           Therefore, under Article 3912g, the comis-
sioners' court was authorized to grant an increase not
to exceed $I.,850 (25% of $7,400).   You are therefore
advised that the maximum compensation which may be paid
the county judge, sheriff, criminal district attorney,
district clerk, and county clerk of Tarrant County
is $9,550 ($7,700 plus $1,850).    The maximum compensa-
tion for the assessor-collector of taxes is $9,550
($7,700 plus $1,850) plus the compensation provided
for in Section 57 of Article 1436-1, V.P.C., as amended
by Senate Bill 271, Acts 52nd Le ., 1951, ch. 368, p.
520.   See Att'y Gen. Op. V-1294 "i1951).
          Compensation of the county treasurer of
Tarrant County is governed by the provisions of Sec-
tion 5 of House Bill 265, Acts 52nd Leg., R.S, 1951,.
ch. 391, p. 675, which provides as follows:
          "In each county in the State of Texas
     having a population of at least three hun-
     dred thousand and one (300,001) inhabitants,
     or more, according to the last preceding
     Federal Census, the Commissioners' Court
     shall fix the salary of the county treas-
     urer at any reasonable sum providing such
     salary is not less than Forty-eight Hundred
     Dollars ($4800)."
          The commissioners' court of Tarrant County
may therefore set the salary of the county treasurer
at any reasonable sum provided such salary shall not
be less than $4,800 per annum. Att'y Gen. Op. V-1216
(1951).

          Compensation of the judge of the county court
at law of Tarrant County is governed by the provisions
of Articles 1970-336 and 3912g, V.C.S. Under Article
1970-336, the judge of the county court at law Of
Hon. Stewart W. Hellman, page 3     (V-1320)


Tarrant County is entitled to the base compensation
of $7,400 per annum. Section 1 of Article 3912g
authorizes the additional increase not to exceed 25s
of the sum allowed under the law during the fiscal
year of 1948. The judge of the county court at law
of Tarrant County was entitled to the maximum compen-
sation in 1948 of $6,000 per annum. Article 3912e-1.
Under Article 3912g, the judge ofthe county court at
law of Tarrant County is entitled to an increase not
to exceed $1,500 (258 of $6,000). You are therefore
advised that the maximum compensation of the 'udge of
the county court at law of Tarrant County is 48,900
($7,400 plus $1,500).
                        SUMMARY
             The maximum compensation which may be
        paid the county judge, sheriff, criminal
        district attorney, district clerk, and
        county clerk of Tarrant County is $9,550.
        Arts. 3883g and 3912g, V.C.S. The maximum
        compensation which may be paid the assessor-
        collector of taxes is $9,550 ($7,700 plus
        $1,850) plus the compensation provided for
        in Section 57 of Article 1435-1, V.P.C.
             The maximum compensation which may be
        paid the judge of the county court at law
        of Tarrant County is $8,900. Arts. 1970-336
        and 3912g, V.C.S.
             The commissioners' court of Tarrant
        County may set the salary of the county
        treasurer at any reasonable sum providing
        such salary shall not be less than $4,800
        per arm-m. H. B. 265, Acts 52nd Leg., R.S.
        1951, ch. 391, P. 675.
APPROVED:                     Yours very truly,

J. C. Davis, Jr.                PRICE DARIEL
County Affairs Division       Attorney General

Jesse P1 Luton, Jr:
Reviewing Asdistant
                              BY
Everett Hutchinson            Fk John Reeves
Executive Assistant                Assistant

JR:mh